Citation Nr: 1449244	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. A.O.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963 with prior service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.  During the course of the appeal, jurisdiction of his case was transferred to the Phoenix, Arizona, RO.

In March 2011, the Veteran presented sworn testimony during a personal hearing in Phoenix, Arizona, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In August 2013 and May 2014, the claims were remanded by the Board for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A chronic lumbar spine disability, to include degenerative disc disease (DDD), did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  A chronic right knee disability, to include degenerative joint disease (DJD), did not have its onset in service and is not otherwise related to the Veteran's active military service.

3.  A chronic left knee disability, to include DJD, did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By a letter dated in December 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA treatment records have been obtained.  The Board notes that the pending claims were remanded in May 2014, in part, so that VA could attempt to obtain outstanding service treatment and personnel records from the Veteran's period of service in the United States Marine Corps Reserves dating from April 1956 to June 1959.  As noted in the May 2014 Misdirected Development Memorandum, these service records were already associated with the Veteran's electronic claims file.

Additionally, the Veteran authorized the release of records for St. John's Medical Center.  However, that facility indicated that they had no information pertaining to the Veteran.  See the response from St. John's Medical Center dated April 2009.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has been accorded the opportunity to provide such records himself.  Therefore, VA has no further duty to him with respect to obtaining these records.

Accordingly, there is no indication of any additional, relevant records that the RO failed to obtain.

Pursuant to the May 2014 Board remand, the Veteran was afforded a VA examination in July 2014, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the July 2014 VA examination report is adequate for evaluation purposes, as to the claims decided herein.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has current disabilities of the lumbar spine, as well as, right and left knees that were incurred during his active military service.  Specifically, he has contended that he injured his low back in 1959 when he fell on a wash rack while at the U.S. Naval Training Center in San Diego.  See, e.g., the Board hearing transcript dated March 2011 & the Veteran's VA Form 21-4142 dated December 2008.  He also indicated that he injured his knees during a 1961 incident in which an airplane tire exploded while he was performing repairs.  Id.  

As indicated above, the Veteran served on active duty from June 1959 to May 1963 with prior service in the Reserves.  His service treatment records (STRs) show that he was treated for complaints of a muscle strain to the right scapula in July 1962.  The remainder of his STRs are pertinently absent any documentation of knee or back complaints.  Of note, the Veteran's May 1963 separation examination did not document complaints or diagnoses of low back or right knee disabilities.

Although the STRs do not document any low back, right knee, or left knee injuries, the Veteran has submitted numerous statements as well as personal testimony indicating that he experienced back and knee injuries and continuing symptomatology during his military service.  See, e.g., the March 2011 hearing transcript.  To this end, the Board recognizes that the Veteran is competent to testify as to his symptoms such as pain and discomfort.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).


A review of the Veteran's post-service treatment records show x-rays of the left knee demonstrating degenerative changes in October 1995 and October 1996.  Also, a December 1998 VA treatment record indicated "chronic pain in the knees."  A December 2001 VA treatment record noted that the Veteran suffered from a "knee cartilage injury" with a right knee cartilage repair performed in 1974.  

With regard to the low back, an x-ray of the Veteran's chest dated in March 2003 documented "mild degenerative changes of the spine."  Additionally, a March 2004 VA treatment record documented the Veteran's complaints of low back pain.  Magnetic resonance imaging (MRI) performed in July 2007 documented multiple bulging discs and stenosis in the lumbar region.  See the VA treatment record dated July 2007.  VA treatment records also noted additional mid-back pain following the Veteran's August 2008 fall from a roof.  See the VA treatment records dated November 2008.  The Veteran is currently diagnosed with DDD of the lumbar spine.  See the VA treatment records dated January 2009.

The Veteran was afforded a VA examination in September 2013 which addressed the lumbar spine, right knee, and left knee claims.  In the examination report, the VA examiner confirmed diagnoses of DJD of the lumbar spine, right knee, and left knee.  With respect to the question of medical nexus, he concluded that each of the claimed conditions were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that his rationale for these conclusions was based upon cited "STR documentations, and rating decision documentations" of lack of knee and back injuries and chronic complaints during active duty service.  Moreover, with respect to the lumbar spine claim, the examiner also cited the July 2009 rating decision findings that the onset of the Veteran's chronic lumbar spine complaints did not begin until after a 2008 fall off of a roof.

The rationale provided by the September 2013 VA examiner was insufficient.  To the extent that the VA examiner relied upon findings set forth in the July 2009 rating decision to support his conclusions, the Board noted that this is inappropriate as the rating decision is not medical evidence and failed to take into 

account the Veteran's competent statements concerning when his back and knee symptoms began.  See the Board decision dated May 2014.

Thus, pursuant to the May 2014 Board remand, the Veteran was afforded a new VA examination as to his pending claims.  In the July 2014 VA examination report, the examiner concluded that the currently diagnosed lumbar spine and bilateral knee disabilities are unrelated to his military service.  The examiner explained, "with due respect to this apparently credible man, his person and his service:  There is nothing to provide that the service-time activity made worse and/or caused the current back or the knee conditions.  This opinion is based upon medical records."  He continued,

[r]ecognized are attestations from non-medical sources that he should be service-connected.  Recognized are treating providers long after the service-time experience (to whom he has provided his verbal history of the back and knees, in his opinion, being related to service) who recognized him having arthritic knees and DD/DJD of the thoracolumbar spine but who have not opined such as related to the service as there is no record of them having read the whole record as have I.  Reciprocally, it is more likely that the back and knee[] conditions are due to aging, genetics, hard work after the service and/or other causes other than the service being an aggravation and/or causation of the current knee[] and back condition.  The rating decisions of the past are not used to make this opinion.

See the VA examination report dated July 2014.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claims, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed disabilities of the lumbar spine and bilateral knees, to include DDD of the lumbar spine and DJD of the knees, and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the July 2014 VA examination report was based on review of the Veteran's medical history, as well as, interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the July 2014 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the July 2014 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for disabilities of the lumbar spine, as well as, right and left knees is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's contention that he has a chronic back and knee disabilities related to his in-service injuries has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes of the lumbar spine or right/left knees during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of degenerative changes of the left knee until October 1995, the lumbar spine until March 2003, and the right knee until September 2013.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the Veteran's contentions regarding chronic low back and bilateral knee symptomatology dating from service are less probative than the findings of the July 2014 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the lumbar spine, as well as, right and left knees.  Accordingly, the preponderance of the evidence is against these service connection claims.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2014).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


